Citation Nr: 0529673	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to May 
1999, with prior active service totaling 15 years, eight 
months, and 28 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, denying the veteran's claim of 
entitlement to service connection for sleep apnea.  Pursuant 
to his request, the veteran was afforded a videoconference 
hearing before the Board in July 2005, a transcript of which 
is included in the claims folder.  It is noteworthy that the 
veteran at his July 2005 hearing waived initial consideration 
by the RO of evidence he had submitted to the RO in April 
2004, following which no supplemental statement of the case 
was prepared and furnished to him.  Such a scenario would 
ordinarily require a remand for issuance of a supplemental 
statement of the case, but as the disposition herein reached 
is favorable to the veteran, no prejudice to the veteran is 
found to result, based on the Board's initial consideration 
of that evidence.  


FINDING OF FACT

Sleep apnea of the veteran originated during his period of 
military service.  


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the 
veteran, the need to discuss VA's efforts to comply with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and its implementing 
regulations, or the body of law interpretive thereof, is 
obviated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires medical evidence of a current disability; 
medical, or in some cases lay, evidence of inservice 
incurrence of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disease or injury.  Hickson v. West, 12 Vet.App. 
247, 253 (1999).

As set forth by the veteran in credible oral and written 
testimony, including that received at a July 2005 Board 
hearing, his primary allegation is that his obstructive sleep 
apnea originated during his extended period of active duty 
from 1977 to 1999.  Specific reference is made to snoring 
beginning in or around 1990, as well as uncontrolled 
hypertension and a weight gain.  Credible lay testimony 
offered by family members, friends, and fellow servicemen 
corroborate the veteran's account of loud, excessive snoring 
during service, with at least two lay affiants noting their 
observations that the veteran was prone to stop breathing for 
short periods while asleep, during which no snoring occurred 
and followed by a resumption of loud snoring.  Although 
medical data fail to denote complaints or findings involving 
sleep apnea in service or immediately after service, its 
existence was confirmed on a polysomnographic evaluation 
conducted in January 2001.  

It, too, is significant that attending medical professionals 
have provided opinions in 2003 and 2004, based on a review of 
the veteran's service and postservice medical data, that his 
sleep apnea most likely originated several years prior to its 
initial diagnosis in early 2001 and that its onset occurred 
prior to his discharge from military service.  Those 
physicians noted that obstructive sleep apnea tends to be a 
disease of insidious onset, with there often being 
concomitant problems with hypertension and weight gain, as 
had been present in the veteran's case.  Such opinions 
effectively link the veteran's current sleep apnea to his 
period of service.  Therefore, in the absence of competent 
evidence to the contrary, entitlement to service connection 
for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


